DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim limitation “aqueous ambient condition monitoring means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for acquiring aqueous ambient condition data” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-any sensors and monitoring devices capable of obtaining information associated with the water when the aquatic life simulation apparatus is cast into the water. See paragraph [0062].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent Application Publication No. 2012/0005940 A1, in view of Davidson, U.S. Patent No. 7,669,360 B2, and Palmer et al., U.S. Patent Application Publication No. 2012/0204467 A1 (hereinafter Palmer) (all submitted by Applicants on IDS filed 1/10/2018).
Re Claim 21, Thomas teaches a multiple mode fishing lure, comprising:
A main body portion (30) having a waterproof inner capsule (31; see paragraph [0079]); the waterproof inner capsule containing an electronic circuit (see paragraph [0053]) to mimic bait fish sounds (see paragraph [0057]), the electronic circuit comprising: a controller (314) having the bait fish sounds (see id.) thereon (see see paragraphs [0053] and [0063]); a plurality of electrodes (31), wherein each electrode of the plurality of electrodes is actuated via an actuation means (see paragraphs [0067]-[0068]), and wherein actuation of at least one electrode of the plurality of electrodes gives an operational result (see id.); and a power source (311) for providing power to the electronic circuit; and
At least one hook (180) coupled to the main body. See, e.g., figure 12.
Thomas does not teach whether the electronic circuit to mimic bait fish sounds are from digital sound file data; the controller having the digital sound file data replaceably stored thereon, the controller being configured to replaceably store the digital sound file data transmitted from a user-controlled external device; or the controller operationally coupled to a wireless transceiver.
Davidson, similarly directed to a multiple mode fishing lure, comprising a main body portion (201) having a waterproof (see 3:57-66) inner capsule (see id. and figure 2), the waterproof inner capsule containing an electronic circuit (300), the electronic circuit comprising: a controller (301) having data replaceably stored thereon (via 320; see 4:10-16, 5:28-32, and 5:39-43), the controller being configured to replaceably store information transmitted from a user-controlled external device (see 12:65-13:16 and 15:42-57), the controller being operationally coupled to: a wireless transmitter and a wireless receiver (see id.) configured to receive the information from the user-controlled external device.

Although Thomas as modified by Davidson does not expressly teach a wireless transceiver—Davidson teaches at least a wireless receiver and a wireless transmitter, but not necessarily a transceiver, i.e., a single device having a receiver and transmitter—it would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the transmitter and receiver of Thomas as modified by Davidson to be a transceiver, in order to provide the same capability in a single device and reduce space requirements in the lure. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
And although Thomas as modified by Davidson does not teach the wireless transceiver configured to receive and replaceably store the bait fish sounds from the user-controlled external device—as discussed above, Davidson teaches the wireless transceiver configured to receive information or instructions from the external device see Davidson at 15:42-55), and the memory to replaceably store data (see, e.g., Davidson at 4:10-16, 5:28-32, and 5:39-43)—it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Thomas as modified by Davidson to have the information or instructions include bait sounds, in order to allow a fisherman to customize the sounds depending on the type of body of water or fish desired to be caught.
Furthermore, Palmer, similarly directed to a fishing device comprising an electronic circuit to produce sounds which mimic bait fish (see paragraphs [0015] and [0023]), teaches that it is known in the art to have the bait fish sounds be from digital sound file data (see, e.g., paragraph [0029], noting that the types of memory taught by Palmer would store sounds in digital sound file data form), the electronic circuit comprising a controller (102, 202) having the digital sound file data (see id. and paragraphs [0015] and [0023]) replaceably stored thereon (on 246, 282; see paragraphs [0029] and [0048], noting that the types of memory taught by Palmer are reversibly programmable memory that have the bait fish sounds replaceably stored), the controller being configured to replaceably store the digital sound file data transmitted from a user-controlled external device (121; see paragraphs [0019]-[0021]); the controller being operationally coupled to a speaker (108 or 270) to broadcast the bait fish sounds (see paragraphs [0022] and [0043]), and a wireless receiver (see paragraph [0021]) configured to receive the digital sound file data from the user-controlled external device. See id. Palmer further teaches that the controller has a wireless transmitter configured to communicate with the speaker and other system components. See paragraph [0049].

Re Claim 2, Thomas as modified by Davidson and Palmer teaches that the operational result is changing a power state of the multiple mode fishing lure. See Thomas at paragraphs [0067]-[0068].
Re Claim 3, Thomas as modified by Davidson and Palmer teaches that the operational result is obtained by actuation of all of the plurality of electrodes. See id.
Re Claim 5, Thomas as modified by Davidson and Palmer teaches that the actuation means comprises an aqueous solution (Thomas body of water in which the lure is used; see id. and Thomas at Abstract) between the plurality of electrodes, thereby enabling electricity to flow therebetween. See id.
Re Claim 14, Thomas as modified by Davidson and Palmer teaches that the controller includes fishing lure information (Davidson 325 and data from sensors stored in memory 320; see figure 3), the multiple mode fishing lure further comprising a Bluetooth transmitter and receiver capable of communicating the fishing lure information with the user-controlled external device. See Davidson at 12:65-13:15 and 15:42-55. 
Although Thomas as modified by Davidson and Palmer does not expressly teach a Bluetooth transceiver—Davidson teaches at least a Bluetooth receiver and a Bluetooth transmitter, but not necessarily a transceiver, i.e., a single device having a receiver and transmitter—it would have been obvious to a person having ordinary skill in .
Claims 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Davidson, and Palmer as applied to claims 2, 3, and 21 above, and further in view of Gao, U.S. Patent Application Publication No. 2013/0067791 A1 (submitted by Applicants on IDS filed 1/10/2018).
Re Claim 4, Thomas as modified by Davidson and Palmer does not teach that the actuation means comprises a physical touch to the plurality of electrodes.
Gao, similarly directed to a fishing lure having electrodes (11, 12) to activate a component of the lure (see paragraph [0028]), teaches that it is known in the art to have the electrodes be actuated by physical touch (“touched by hand”) to the electrodes. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the actuation means of Thomas as modified by Davidson and Palmer to be a physical touch to the electrodes, as taught by Gao, in order to allow a fisherman to manually activate the lure.
Re Claim 6, Thomas as modified by Davidson and Palmer does not teach that the operational result is the changing of the bait fish sound broadcast by the speaker. See paragraphs [0067]-[0068].
Gao teaches that actuation of the electrodes gives an operational result, wherein the operational result is the changing a light pattern of the lure, including light color, intensity, etc. See paragraph [0028].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the operational result of Thomas as modified by Davidson and Palmer to be changing of the bait fish sound broadcast by the speaker, the changing being taught by Gao, in order to improve the effectiveness of the lure in catching fish by allowing it to broadcast a plurality of sounds, or to facilitate changing of the type of sounds emitted.
Re Claim 7, Thomas as modified by Davidson, Palmer, and Gao does not teach that the operational result is obtained by actuation of a subset of the plurality of electrodes.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to add an additional electrode to the fishing lure of Thomas as modified by Davidson, Palmer, and Gao, in order to allow the lure to be activated once it contacts water, regardless of the orientation of the lure. Such a modification would result in the operational result being obtained by actuation of a subset (i.e., 2) of the plurality of electrodes. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Braun, U.S. Patent Application Publication No. 
Re Claims 8 and 9, Thomas as modified by Davidson and Palmer does not teach that at least one of the electrodes, or each of the electrodes, is a hook hanger.
Gao teaches all of the electrodes being hook hangers. See figure 1, noting that the placement of the electrodes in Gao mirrors typical hook placements for lures, and that a hook is not positively recited in the claim. Nor do Applicants’ figures or specification show or describe hooks being hung from the electrodes. See, e.g., 24a, 24b, 24c in figure 3A.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the electrodes of Thomas as modified by Davidson and Palmer to be hook hangers, as taught by Gao, in order to simplify the lure (reduce the number of parts), or ensure that the lure is mostly submerged prior to the circuit becoming activated. Compare figure 1 of Gao with figure 27 of Thomas.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Davidson, and Palmer as applied to claim 21 above, and further in view of Rodgers, U.S. Patent No. 5,461,815 (submitted by Applicants on IDS filed 1/10/2018).
Re Claim 10, Thomas as modified by Davidson and Palmer does not teach that the controller turns off the lure after a predetermined period of time, unless there is electrical conductivity on at least one the electrodes before the predetermined period of time occurs. Thomas teaches only that the lure can only be on while there is electrical conductivity on the electrodes. See paragraph [0068].
see column 2, line 56 to column 3, line 2), teaches that it is well-known in the art to have a controller turn off the lure after a predetermined period of time has expired. See column 1, lines 44-50.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the controller of Thomas as modified by Davidson and Palmer to turn off the lure after a predetermined period of time, as taught by Rodgers, in order to preserve battery power.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Davidson, and Palmer as applied to claim 21 above, and further in view of Braun, U.S. Patent Application Publication No. 2009/0007480 A1 (submitted by Applicants on IDS filed 1/10/2018).
Re Claim 11, Thomas as modified by Davidson and Palmer does not teach that the controller turns off the lure after a predetermined period of time has expired, unless there is communication with the user-controlled external device before the predetermined period of time occurs. 
Braun, similarly directed to a fishing lure having electrodes (26, 28, 32, 34) to activate a component of the lure (see paragraph [0042]), teaches that it is well-known in the art to have a controller turn off the lure after a predetermined period of time has expired (see paragraph [0045]), unless there is communication with a user-controlled external device (remote control; see paragraphs [0039] and [0053]) before the predetermined period of time occurs. See id. The Office notes that the timing circuit of Braun may be interrupted by a fisherman overriding operations by the remote control.
.
Claims 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Davidson, and Palmer as applied to claims 14 and 21 above, and further in view of Langer, U.S. Patent No. 5,511,335.
Re Claim 12, Thomas as modified by Davidson and Palmer does not teach an aqueous ambient condition monitoring means.
Langer, similarly directed to a fishing lure, teaches that it is well-known in the art to have the lure comprise aqueous ambient condition monitoring means (15a-15N) for acquiring aqueous ambient condition data (temperature, light, motion, depth, pH, viewing, dissolved oxygen, speed, thermoclines, etc.), the aqueous ambient condition monitoring means being communicably coupled to a controller (32) for controlling the lure (see column 8, lines 59-65), wherein the controller is configured to transmit (via 16; see column 6, lines 43-48) the aqueous ambient condition data communicated from the aqueous ambient condition monitoring means to a user-controlled external device (20, 22, 24, 29; see column 6, lines 43-65) configured to read the acquired aqueous ambient condition data from the fishing lure. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the lure of Thomas as modified by Davidson and Palmer to have an aqueous ambient condition monitoring means communicably 
Re Claim 15, Thomas as modified by Davidson and Palmer does not teach an aqueous ambient condition monitoring means.
Langer again teaches aqueous ambient condition monitoring means (15a-15N) for acquiring aqueous ambient condition data (temperature, light, motion, depth, pH, viewing, dissolved oxygen, speed, thermoclines, etc.) and communicably coupled to a controller (32) for controlling the lure (see column 8, lines 59-65), wherein the user-controlled external device (20, 22, 24, 29; see column 6, lines 43-65) is further configured to read the acquired aqueous ambient condition data. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the lure of Thomas as modified by Davidson and Palmer to have an aqueous ambient condition monitoring means for acquiring aqueous ambient condition data and communicably coupled to the controller, wherein the user-controlled external device is configured to read the acquired aqueous ambient condition data, all as taught by Langer, in order to allow a fisherman to monitor underwater conditions and, based on feedback, provide effective real-time control over the lure.
Re Claim 17, Thomas as modified by Davidson and Palmer does not teach that the speaker is a piezoelectric brass speaker.
See column 9, lines 11-13. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the micro-speaker of Thomas as modified by Davidson and Palmer to be a piezoelectric speaker, as taught by Langer, in order to improve the transmission of sound in the water. Although Thomas as modified by Davidson, Palmer, and Langer does not expressly teach a piezoelectric brass speaker, such a modification would have been obvious, in order to improve the durability of the speaker.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Davidson, and Palmer as applied to claim 21 above, and further in view of Scribner, U.S. Patent Application Publication No. 2005/0097811 A1 (submitted by Applicants on IDS filed 1/10/2018).
Re Claim 13, Thomas as modified by Davidson and Palmer does not teach an RFID tag. Davidson teaches a lure identification (325) having lure information, and wherein the user-controlled external device is configure to read the lure identification to obtain the fishing lure information. See Davidson at 12:65-13:15.
Scribner, similarly directed to a lure, teaches that it is well-known in the art for the lure to have a RFID tag (see paragraph [0037]) programmed with lure information (identity of the lure for tracking; see id.), and wherein a user-controlled external device (receiver; see id., noting “anyone who has access to a receiver unit” as being a teaching of user-controlled) is configured to read the RFID tag to obtain the lure information. See id.
.
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Davidson teaches the control unit #203 being in communication with the lure #201 via some form of wireless communication. Rem. 6 (citing Davidson 12:65-13:16). Applicant argues that, “[t]here is no indication that the lure ever receives data for storage within lure memory.” Rem. 6 (citing Davidson 15:42-57). Applicant further argues that Davidson teaches that the only information transmitted to the lure is command instructions, not sound file data. Rem. 6.
Applicant’s arguments are not persuasive, at least because they attack Davidson singly for allegedly failing to teach the claim limitations, where instead the combination of Thomas, Davidson, and Palmer are cited for teaching the claim limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Thomas teaches the controller (314) having bait fish sounds, i.e., data, pre-recorded thereon. See paragraphs [0053] and [0057]. Thomas does not expressly teach whether those bait fish sounds are digital sound file data, or whether the controller is configured to replaceably store the digital sound file data transmitted from a user-controlled external device. As indicated in the rejection of claim 21, supra, Davidson teaches, inter alia, the controller being configured to replaceably store information, i.e., data, transmitted from a user-controlled external device. See Davidson at 12:65-13:16 and 15:42-57. In particular, Davidson teaches that the user-controlled external device (203) is used to transmit program instructions to the controller. See, e.g., 11:27-28 (“Processor 301 can be programmed via control unit 203 to control actuator system 306.”); 11:56-60 (teaching that activation/de-activation of electromagnetic elements is controlled by processor 301 and “programmed via control unit 203”); 12:22-32. Teaching that a device is “programmable” requires that the program instructions be stored in memory of that device. See figure 3, showing memory (320) as storing information for the processor (301). Furthermore, Davidson teaches that processor (801) of the control unit (see 12:60-64) may transmit instructions to processor (301) “that define the desired path of the lure 201 in the water. That is, processor 801 may transmit instructions in which actuators 305 control the rudders 230. The fisherman may enter information identifying the desired path of lure 201 via user interface 808.” See 15:52-57. Davidson further teaches that the “E/M control system is programmable to control the rotation of the ailerons and rudders, thereby controlling the path of lure 201 in the water” (see 3:12-17); and that the fisherman controls the path of the lure in the water See 12:11-16. Accordingly, the disclosure of Davidson as a whole makes clear that the instructions being transmitted to the controller by the user-controlled external device, are replaceably stored. As such, Davidson teaches the lure receiving data for storage within the lure memory, contrary to Applicant’s argument. Rem. 6.
To the extent that Applicant argues the “information” and “instructions” of Davidson are not “digital sound file data,” such argument is not persuasive because it ignores the combined teachings of Thomas, Davidson, and Palmer. As noted above, Thomas teaches sound data. Palmer further teaches digital sound file data. See Palmer at paragraphs [0015], [0023], [0029], and [0048]. Accordingly, Applicant’s argument that neither Thomas nor Davidson teaches sound file data being transmitted to the lure (Rem. 6), ignores the combination, namely that Thomas teaches sound data, Davidson teaches data being transmitted to the lure, and Palmer teaches digital sound file data.
Applicant’s arguments regarding the remaining claims refer to arguments against claim 21, and are therefore unpersuasive for the same reasons as with respect to claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642